448 F.2d 784
Daniel MEISTER, Trustee in Bankruptcy of the Estate of Samuel Heft, Plaintiff-Appellee,v.Samuel HEFT and Evelyn Heft, Defendants-Appellants.
No. 15.
Docket 35392.
United States Court of Appeals, Second Circuit.
Argued September 14, 1971.
Decided September 15, 1971.

Appeal from the United States District Court for the Eastern District of New York; Orrin G. Judd, Judge.
Joseph Calderon, New York City, for defendants-appellants.
Harry M. Lessin, Norwalk, Conn., for plaintiff-appellee.
Before KAUFMAN, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
We affirmed in open court the dismissal of appellants' counterclaims on the basis of Judge Judd's opinion below.